           Case 1:21-cv-06113-JPO Document 4 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NELLIE PACHECO,
                                Plaintiff,
                                                                   21-CV-6113 (JPO)
                     -v-
                                                                         ORDER
 BJ’S WHOLESALE CLUB, INC., et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

        This case was removed from New York Supreme Court, Bronx County, on July 16, 2021.

Counsel for the plaintiff is directed to file an appearance with this Court no later than August 2,

2021.

        Counsel for the defendants shall serve a copy of this order on counsel for the plaintiff by

July 26, 2021.

        SO ORDERED.

Dated: July 21, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
